Title: To Thomas Jefferson from James Madison, 10 November 1821
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpellier
                            Novr 10. 1821
                        
                    I return the several papers which accompanied yours of the 30th Ulto I have interlined with a pencil for your consideration a very slight change in the petition to Congress, and another in the Report to the P. & D. of the Lit: Fund. The first is intended to parry objections from the reprinters of foreign books, by a phraseology not precluding exceptions in their favor. The exceptions can be made without injury to the main object; and altho not necessary for the protection of the American Editions, the greater cheapness here being a sufficient one, will probably be called for by the patrons of domestic industry. I find that besides the few Classics for schools, and popular works others of solid value continue to be republished in the Northern Cities. The other interlineation suggests the objects other than the Library to be provided for in the Pantheon. It will aid in accounting for the estimated Cost, and may otherwise mitigate difficulties.The view you take of the question of commencing the Library and trusting to the alternative with the legislature will claim for it a fair consideration with the Visitors. I shall endeavor to be with you at  time you have fixed for their meeting.Yours always & affectionately
                        James Madison
                    